Citation Nr: 1828205	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  17-04 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.  

2.  Entitlement to a compensable rating for lumbosacral strain.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spine degenerative disc disease and spondylosis.  

4.  Whether new and material evidence has been received to reopen a claim for a left lower extremity condition, to include radiculopathy.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1956 and August 1956 to August 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2012 and June 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of an increased rating for a back strain, service connection for degenerative disc disease with spondylosis, and service connection for radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code (DC) 6260.

2.  A July 1994 rating decision denied the Veteran's claim of service connection for degenerative disc disease with spondylosis; the Veteran did not appeal this decision, and new and material evidence was not actually or constructively received within a year of its issuance.  

3.  Evidence received since the July 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative disc disease with spondylosis; and raises a reasonable possibility of substantiating such claim.

4.  A July 1994 rating decision denied the Veteran's claim of service connection for a left lower extremity condition; the Veteran did not appeal this decision, and new and material evidence was not actually or constructively received within a year of its issuance.  

5.  Evidence received since the July 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left lower extremity condition; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C. § 1155; 38 C.F.R. § 4.87, DC 6260.

2.  The July 1994 rating decision that denied a claim for service connection for degenerative disc disease with spondylosis is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

3.  New and material evidence has been received, and the claim for service connection for degenerative disc disease with spondylosis is reopened.  38 U.S.C.    § 5108; 38 C.F.R. § 3.156(a).

4.  The July 1994 rating decision that denied a claim for service connection for a left lower extremity condition is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

5.  New and material evidence has been received, and the claim for service connection for a left lower condition is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis  

	Increased Rating 

The Veteran contends that he is entitled to a higher disability rating for service-connected tinnitus. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The Veteran's tinnitus is rated 10 percent under DC 6260.  38 C.F.R. § 4.87.  Pursuant to DC 6260, a 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C. § 1155; 38 C.F.R. § 4.87; Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

	New and Material Evidence 

The Veteran has also asserted that he is entitled to service connection for lumbar degenerative disc disease (DDD) with spondylosis and service connection for radiculopathy for the left lower extremity.  The Veteran originally filed a claim for these conditions in November 1993 and was denied service connection in a July 1994 rating decision.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.          § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 
38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran contends that he is entitled to service connection for DDD with spondylosis and radiculopathy of the left lower extremity.  A July 1994 rating decision denied service connection for DDD with spondylosis and a left lower extremity condition based on a finding that there were no complaints of or treatment for the conditions in service or that they manifested to a compensable degree within a year of discharge from service.  The Veteran did not file a NOD and new and material evidence was not actually or constructively received within a year of the rating decision.  Therefore, the July 1994 rating decision is final as to the denial of service connection for DDD with spondylosis and a left lower extremity condition.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143 (Feb. 8, 2018).

The evidence of record at the time of the July 1994 rating decision consisted of the Veteran's DD-214, service treatment records (STRs), VA treatment records, and private treatment records from Dr. D.R.S., Dr. M.J., and Dr. P.J.  

The evidence associated with the claims file after the July 1994 rating decision includes a May 2011 timeline of complaints and treatment for the claimed conditions from the Veteran, multiple VA Form 21-4138, Statements in Support of Claim from the Veteran, five statements from friends and family providing lay evidence of the Veteran's claimed conditions, updated VA treatment records, a September 2011 VA examination, private treatment records from Dr. A.N., a statement from T.W, physical therapist, and the LSU Health Sciences Center. 

All of the evidence listed above is new in that it was not of record at the time of the July 1994 rating decision.  Specifically, in relation to the claim for service connection for DDD with spondylosis, the Veteran's May 2011 timeline of events related the Veteran's complaints and seeking of treatment beginning in 1973, likely within a year of discharge from service.  The timeline is new, in that it was not previously of record.  The timeline is also material as the claim was initially denied based on the premise that the Veteran's condition did not arise and manifest to a compensable level within a year of discharge.  Since the lack of a disability manifest to a compensable level within a year of discharge was part of the basis for denial of the claim of DDD with spondylosis in the prior decision this new evidence relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Relating to the Veteran's claim for service connection for a left lower extremity condition, the September 2011 VA examination is new in that it was not previously of record.  The September 2011 VA examiner noted that the Veteran had decreased sensory testing in the left foot, with mild intermittent pain, and moderate numbness, that mildly impacted the peroneal and tibial nerves of the left leg.  The September 2011 VA examination findings are also material as the claim was initially denied on the grounds that the Veteran did not have left lower extremity nerve involvement.  Since the lack of a current disability was the basis for denial of the claim for a left lower extremity condition in the prior decision, this new evidence relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. 110.

As new and material evidence has been received to reopen the claims for service connection for DDD with spondylosis and a left lower extremity condition, reopening the claims is warranted.  38 C.F.R. § 3.156(a).  


ORDER

Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling is denied.

New and material evidence having been received, the claim for service connection for DDD with spondylosis is reopened; to this extent only, the appeal is granted.  

New and material evidence having been received, the claim for service connection for a left lower extremity condition is reopened; to this extent only, the appeal is granted.  


REMAND

As the claims for service connection for DDD with spondylosis and for a left lower extremity condition have been reopened, the Board must now shift to evaluating the claims on their merits.  Unfortunately, a remand is necessary.  Further, the Veteran's claim for an increased rating for a lumbar strain also must be remanded.  

Service connection claims 

A VA examination in September 2011 reflect diagnoses of lumbar strain, lumbar disc disease, spondylosis, and mild left lower radicular symptoms.  

The September 2011 VA examiner opined that the Veteran's DDD with spondylosis was less likely than not due to the Veteran's service-connected lumbar strain as he did not seek treatment during the presumptive period.  Further, that his April 1974 hospital stay with complaints of acute sciatica, were also unrelated to the lumbar strain.  The Veteran underwent a lumbar laminectomy in 1974 and again in 1994.  The VA examiner opined that based on Frontera's Essentials of Physical Medicine and Rehabilitation, degeneration of the spine is a process associated with aging, and therefore, the DDD with spondylosis is not a result of the in-service low back strain.  

The September 2011 VA examiner also opined that the Veteran's radiculopathy of the left lower extremity is less likely than not due to the Veteran's service-connected lumbar strain because the April 1974 report of hospitalization indicates that the complaints of sciatica were confined to about 3 or 4 weeks prior to April 1974.  

In the Veteran's May 2011 timeline relating complaints of and treatment for his back and radiculopathy issues, he presented that he sought treatment during service in June 1962 and July 1962 and that he sought treatment in 1973 at the VA hospital in Saginaw, Michigan.  The September 2011 VA examiner specifically noted that the Veteran did not seek treatment during the presumptive period.  While the Veteran is service-connected for a lumbar strain, the VA examiner did not delineate or distinguish how the Veteran's DDD and spondylosis or left lower extremity radiculopathy was not related to his 1973 treatment at the Saginaw, Michigan VA hospital.  

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The September 2011 VA examiner, in providing an opinion regarding the claim for DDD with spondylosis and radiculopathy of the left lower extremity, failed to consider the Veteran's lay statements or to provide an adequate rationale as to how the service-connected lumbar strain and DDD and spondylosis are clearly separate and distinct from one another.  The Veteran's representative in his March 2018 brief, also argued that the Veteran's conditions were not properly evaluated and therefore an accurate evaluation of the nature and etiology of the conditions is not possible based on the September 2011 VA examination.  In light of the above, the Board finds that the September 2011 VA examination is inadequate and remand of these issues is warranted to obtain adequate medical opinions regarding their etiologies.  

Increased Rating

The Veteran, including through his representative in a March 2018 brief, has alleged that his service-connected lumbar strain has worsened since the most recent September 2011 VA examination.  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Therefore, on VA examination for the service connection claims, the current state of the Veteran's service-connected lumbar strain should also be evaluated.

The most recent VA treatment records are from May 2015.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.  In addition, the record indicates that the Veteran has received private treatment for his claimed conditions.  Therefore, on remand and with any necessary assistance from the Veteran, all private treatment records for the claimed conditions should also be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  With any needed assistance from the Veteran, including securing from him VA Form 21-4142, obtain any identified private records showing treatment for a low back disability and a left lower extremity condition. 

2.  Obtain and associate with the record all VA treatment records for the Veteran dated from May 2015 to the present.

3.  All actions to obtain the records requested in items 1 and 2 should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in accordance with 38 C.F.R. § 3.159(e).

4.  Provide the Veteran with a VA spine examination to assess the current manifestations of the service-connected lumbar strain and to determine the nature and etiology of the Veteran's claimed DDD with spondylosis and radiculopathy of the left lower extremity.  The claims file and a copy of this remand must be made available for review in conjunction with the examination.  The clinician is asked to provide an opinion on the following questions:

(a) Identify all current lumbar spine and left lower extremity diagnoses.  

(b) Is at least as likely as not (50 percent probability or more) that any identified low back diagnosis, including DDD and spondylosis, and aside from the already service-connected lumbar strain, began in service, was caused by service, or is otherwise related to service, to include reports in the Veteran's service treatment records indicating back pain in October 1958, recurrent back aches in July 1963, May 1964, and a low back strain in March 1969. 

(c) If the answer to (b) is that it is less likely than not, then is DDD with spondylosis, radiculopathy of the left lower extremity, or any additional low back or left lower extremity diagnosis at least as likely as not (50 percent probability or greater) caused or aggravated (any increase in severity beyond natural progression) by his service-connected lumbar strain?

(d) If the answer to (b) is that it is at least as likely as not, then is any diagnosed left lower extremity condition, including radiculopathy, caused or aggravated (any increase in severity beyond natural progression) by DDD with spondylosis?

In formulating the opinion, the clinician is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


